Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS of 12/18/20 has been considered in full.

Drawings
The REPLACEMENT SHEET Drawings of 2/3/21 are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flatt et al. (8,230,750 B2).
Flatt et al. shows the following:
1. An electromechanical actuator assembly comprising: a first actuator 412A; and a second actuator 412B wherein the first actuator and the second actuator are coupled together end-to- end and are independently (via 300A and 300B) operable.
2. An assembly as claimed in claim 1, wherein each actuator comprises a housing and an actuating member, and is operable to drive the actuating member relative to the housing. (Figure 3, left side is fixed – right side reciprocates)
3. An assembly as claimed in claim 2, wherein each actuating member is a screwshaft, and wherein each actuator comprises a nut disposed about the screwshaft and arranged to be rotated to thereby drive the screwshaft relative to the housing. (Screw 412A, B; nut 414A, B)
4. An assembly as claimed in claim 3, wherein the nut of each actuator is arranged to be irreversible. (Spiral gearing is self-locking)
5. An assembly as claimed in claim 2, wherein the actuating member of the first actuator is arranged to be driven in a direction substantially opposite to that of the actuating member of the second actuator. (both screw and nut devices are arranged axially)
6. An assembly as claimed in claim 2, wherein the housing of the first actuator is rigidly coupled to the housing of the second actuator. (Figure 3 shows the screw/nut assemblies in a common housing)
7. An assembly as claimed in claim 2, wherein the first actuator and the second actuator each comprise an electric motor operable to drive the respective actuating member. (Figure 3; 300A, B; 700A, B)
8. An assembly as claimed in claim 7, wherein each electric motor comprises a stator embedded within the respective housing. (Stators are within the electric motor housings)

10. An assembly as claimed in claim 2, wherein each actuator comprises a brake for preventing movement of the actuating member relative to the housing. (the short lead of the screw provides a braking function in that it cannot be back-driven)
11. An assembly as claimed claim 1, wherein the first actuator is identical to the second actuator. (Figure 3)
12. A system comprising: an electromechanical actuator assembly as claimed in claim 1, wherein the first actuator is operable to move the second actuator. (Figure 3; the left actuator can move the right screw and nut assembly)
13. A system as claimed in claim 12, wherein the actuating member of the first actuator is coupled to a fixture. (Figure 3; left side is fixed)
14. A method of actuating a moveable element using an actuator assembly, comprising: coupling a first actuator between a fixed structure and a second actuator so that the first actuator is operable to move the second actuator relative to the fixed structure; coupling the second actuator to the moveable element; and moving the moveable element by moving the second actuator using the first actuator. (See previous claims – the method being the use)
15. A method as claimed in claim 14, comprising moving the movable element by actuating the second actuator. (either screw/nut assembly will move the output)


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658